PER CURIAM:
Anthony Graves appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. He claims the trial court clearly erred because reasonably competent counsel would have investigated and presented evidence that the victim was killed by a shot fired by someone other than Graves and that would have changed the outcome of Graves's trial. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).